                 Case 1:19-cv-01663-SKO Document 21 Filed 09/15/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   IN SEON JEONG, CSBN 291908
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8984
 7          Facsimile: (415) 744-0134
            E-Mail: Inseon.Jeong@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant                    FRESNO DIVISION
12
13
     PANG VANG,                                        )   Civil No. 1:19-cv-01663-SKO
14                                                     )
            Plaintiff,                                 )   STIPULATION AND ORDER TO
15                                                     )
            v.                                         )   EXTEND BRIEFING SCHEDULE
16                                                     )
     ANDREW SAUL,                                      )   (Doc. 20)
17                                                     )
     Commissioner of Social Security,                  )
18                                                     )
            Defendant.                                 )
19                                                     )
20
21
22
23
24
25
26
27
28
               Case 1:19-cv-01663-SKO Document 21 Filed 09/15/20 Page 2 of 3


 1
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
 2
     Defendant’s time to file his answering brief with the Court by 21 days to October 7, and that all other
 3
     scheduling dates set forth in the Court’s Case Management Order shall be extended accordingly. This
 4
     is Defendant’s first request for an extension of time in this matter.
 5
            In light of the global COVID-19 crisis, SSA is switching to new work processes, and is focusing
 6
     on providing the most critical services by mail, phone and online to those most in need. SSA is also
 7
     taking additional steps to protect its employees and help stop the spread of COVID-19, maximizing
 8
     social distancing, including significantly limiting employee access to SSA facilities for health and
 9
     safety only and moving rapidly toward a virtual work environment. Although the agency is working
10
     diligently to provide ongoing services, including legal services, there are practical implications for our
11
     litigation workloads.
12
            Counsel for Defendant, as well as all the support staff in that office, works in the State of
13
     California, where the governor has ordered all residents to stay home, effective March 19, 2020, until
14
     further notice. This order has led to reduced onsite staffing in Offices of the United States
15
     Attorney. Defendant’s counsel coordinates closely with the United States Attorney’s Office and relies
16
     on that office for certain types of administrative support. Moreover, the Governor’s order and the
17
     decision of the Commissioner to implement full-time telework throughout the country has led to
18
     unanticipated strains on internet connectivity for SSA employees.
19
            The closure of schools and state-wide movement restrictions have also impacted the work
20
     schedules of members of the plaintiffs’ bar, and caused many plaintiffs’ attorneys to receive extensions
21
     to original briefing schedules. As the moving parties in Social Security litigation, plaintiffs’ extensions
22
     necessarily affect the briefing deadlines for Defendant’s counsel. Defendant’s counsel now has an
23
     unexpectedly large number of briefs to respond to within the next seven days.
24
            Moreover, counsel for Defendant is communicating with his client regarding the defensibility of
25
     this matter, which may resolve this case without necessitating further use of the Court’s time and
26
     resources. Counsel for Defendant believes that this extension will properly allow Defendant to
27
     evaluate the merits of this case.
28
                Case 1:19-cv-01663-SKO Document 21 Filed 09/15/20 Page 3 of 3


 1
              Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused by
 2
     this delay.
 3
                                                   Respectfully submitted,
 4
 5   Date: September 14, 2020                      PEÑA & BROMBERG, PLC
 6
                                                   By:    /s/ In Seon Jeong for Jonathan Pena*
 7                                                 JONATHAN PEÑA
                                                   DOLLY M. TROMPETER
 8                                                 *Authorized by email on September 14, 2020
                                                   Attorneys for Plaintiff
 9
10   Date: September 14, 2020                      MICHAEL BAILEY
                                                   United States Attorney
11                                                 District of Arizona
12                                                 By:    /s/ In Seon Jeong
13                                                 IN SEON JEONG
                                                   Special Assistant United States Attorney
14                                                 Attorneys for Defendant
15   Of Counsel for the Defendant:
16
     DEBORAH LEE STACHEL
17   Regional Chief Counsel, Region IX
     CASPAR I. CHAN
18   Assistant Regional Counsel
19   Social Security Administration
     160 Spear Street, Suite 800
20
21                                                     ORDER
22            Pursuant to the parties’ above stipulation (Doc. 20), IT IS HEREBY ORDERED that Defendant
23   shall have until October 7, 2020, to file his response to Plaintiff’s Opening Brief. All other dates in the
24   Scheduling Order (Doc. 5) shall be extended accordingly.
25
26   IT IS SO ORDERED.
27
28
     Dated:        September 15, 2020                              /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
